DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

3.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent No. 11070183.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of each other.

US Patent No. 11070183
Instant Application No. 17349638
1. 	An apparatus for providing an output signal to an audio transducer, comprising: 
one or more signal paths for receiving respective digital audio input signals, applying respective digital gains, and outputting respective amplified digital audio input signals;
one or more inputs for receiving one or more volume parameters associated with the digital audio input signals; 
converter circuitry, coupled to the one or more signal paths, for converting the one or more amplified digital audio input signals into the analogue domain, and outputting an analogue audio input signal; 
an analogue gain element, for applying an analogue gain to the analogue audio input signal and outputting the output signal; and 
a control circuit, coupled to the one or more signal paths, operative to select the analogue gain based on a comparison of the volume parameters and the one or more digital audio input signals as multiplied by the volume parameters, and to select the respective digital gains for each digital audio input signal so that an overall gain in the respective signal path corresponds to a volume parameter associated with the respective digital audio input signal.

2. 	The apparatus according to claim 1, wherein the control circuit is operative to select as the analogue gain whichever is smaller of: a summation of the one or more volume parameters; and a combination of the one or more digital audio input signals as multiplied by the respective volume parameters.
3. 	The apparatus according to claim 2, wherein the one or more volume parameters are summed in a linear domain.
4. 	The apparatus according to claim 2, wherein the one or more inputs receive a single volume parameter.
5. 	The apparatus according to claim 2, wherein the combination comprises a summation of the one or more digital audio input signals as multiplied by the volume parameters.
6. 	The apparatus according to claim 1, wherein the apparatus comprises first and second signal paths for receiving respective first and second digital audio input signals, and wherein the control circuit is operative to select the analogue gain based on a comparison of the summation of the one or more volume parameters and a combination of the first and second digital audio input signals as multiplied by the volume parameters.
7. 	The apparatus according to claim 6, wherein the second digital audio input signal is intermittent, such that the analogue gain and a first digital gain applied to the first digital audio input signal are selected so as to compensate for the presence and absence of the second digital audio input signal.
8. 	The apparatus according to claim 1, wherein the analogue gain is configured with a delay to compensate for delay caused by the converter circuitry.
9. 	The apparatus according to claim 1, wherein at least one of the one or more digital audio input signals is a full-amplitude signal.
10. 	The apparatus according to claim 1, wherein the analogue gain is selected such that a bit width of a combination of at least the amplified digital audio input signals matches a capacity of the converter circuitry.
11. 	The apparatus according to claim 1, wherein the apparatus is provided on a single integrated circuit.
12. 	An electronic device comprising: an apparatus as claimed in claim 1.
13. 	The electronic device according to claim 12, further comprising processor circuitry, configured to provide to the apparatus one or more of: the one or more digital audio input signals; and the one or more volume parameters.
14. 	The electronic device according to claim 12, wherein the electronic device is at least one of: a portable device; a battery powered device; a communications device; a computing device; a mobile telephone; a laptop, notebook or tablet computer; a personal media player; a gaming device; and a wearable device.
15. 	A method for providing an output signal to an audio transducer, comprising: 
receiving one or more digital audio input signals, applying respective digital gains, and outputting respective amplified digital audio input signals; 
receiving one or more volume parameters associated with the digital audio input signals; 

converting the one or more amplified digital audio input signals into the analogue domain, and outputting an analogue audio input signal; and 
applying an analogue gain to the analogue audio input signal and outputting the output signal, 
wherein the analogue gain is determined based on a comparison of the volume parameters and the one or more digital audio input signals as multiplied by the volume parameters, and wherein the respective digital gains for each digital audio input signal are determined so that an overall gain in the respective signal path corresponds to a volume parameter associated with the respective digital audio input signal.

16. 	The method according to claim 15, wherein the analogue gain is determined as whichever is smaller of: a summation of the one or more volume parameters; and a combination of the one or more digital audio input signals as multiplied by the respective volume parameters.
17. 	The method according to claim 16, wherein the one or more volume parameters are summed in a linear domain.
18. 	The method according to claim 15, wherein first and second digital audio input signals are received, and wherein the analogue gain is determined based on a comparison of the summation of the one or more volume parameters and a combination of the first and second digital audio input signals as multiplied by the volume parameters.
19. 	The method according to claim 18, wherein the combination comprises a summation of the first and second digital audio input signals as multiplied by the volume parameters.
20. 	The method according to claim 18, wherein the second digital audio input signal is intermittent, such that the analogue gain and a first digital gain applied to the first digital audio input signal are selected so as to compensate for the presence and absence of the second digital audio input signal.
1. 	An apparatus for providing an output signal to an audio transducer, comprising: 
one or more signal paths for receiving respective digital audio input signals, applying respective digital gains, and outputting respective amplified digital audio input signals; 
one or more inputs, each input for receiving a volume parameter associated with a respective one of the one or more digital audio input signals; 
converter circuitry for converting the one or more amplified digital audio input signals into an analogue audio input signal; 


an analogue gain element, for applying an analogue gain to the analogue audio input signal to generate the output signal; and 
a control circuit, coupled to the one or more signal paths, operative to select the analogue gain based on a comparison of the respective volume parameters to the respective digital audio input signals as multiplied by the respective volume parameters, and to select the respective digital gains for each digital audio input signal so that an overall gain in each respective signal path corresponds to a volume parameter associated with the respective digital audio input signal.
2. 	The apparatus according to claim 1, wherein the control circuit is operative to select as the analogue gain whichever is smaller of: a summation of the one or more volume parameters; and a combination of the one or more digital audio input signals as multiplied by the respective volume parameters.
3. 	The apparatus according to claim 2, wherein the one or more volume parameters are summed in a linear domain.
4. 	The apparatus according to claim 2, wherein the one or more inputs receive a single volume parameter.
5. 	The apparatus according to claim 2, wherein the combination comprises a summation of the one or more digital audio input signals as multiplied by the volume parameters.
6. 	The apparatus according to claim 1, wherein the apparatus comprises first and second signal paths for receiving respective first and second digital audio input signals, and wherein the control circuit is operative to select the analogue gain based on a comparison of the summation of the one or more volume parameters and a combination of the first and second digital audio input signals as multiplied by the volume parameters.
7. 	The apparatus according to claim 6, wherein the second digital audio input signal is intermittent, such that the analogue gain and a first digital gain applied to the first digital audio input signal are selected so as to compensate for the presence and absence of the second digital audio input signal.
8. 	The apparatus according to claim 1, wherein the analogue gain is configured with a delay to compensate for delay caused by the converter circuitry.
9. 	The apparatus according to claim 1, wherein at least one of the one or more digital audio input signals is a full-amplitude signal.
10. 	The apparatus according to claim 1, wherein the analogue gain is selected such that a bit width of a combination of at least the amplified digital audio input signals matches a capacity of the converter circuitry.
11. 	The apparatus according to claim 1, wherein the apparatus is provided on a single integrated circuit.
12. 	An electronic device comprising: an apparatus as claimed in claim 1.
13. 	The electronic device according to claim 12, further comprising processor circuitry, configured to provide to the apparatus one or more of: the one or more digital audio input signals; and the one or more volume parameters.
14. 	The electronic device according to claim 12, wherein the electronic device is at least one of: a portable device; a battery powered device; a communications device; a computing device; a mobile telephone; a laptop, notebook or tablet computer; a personal media player; a gaming device; and a wearable device.
15. 	A method for providing an output signal to an audio transducer, comprising: 
receiving one or more digital audio input signals, applying respective digital gains, and outputting respective amplified digital audio input signals; 
receiving one or more volume parameters, each volume parameter associated with a respective one of the digital audio input signals; 
converting the one or more amplified digital audio input signals into an analogue audio input signal; and 

applying an analogue gain to the analogue audio input signal to generate the output signal, 
wherein the analogue gain is determined based on a comparison of the respective volume parameters to the respective digital audio input signals as multiplied by the respective volume parameters, and wherein the respective digital gains for each digital audio input signal are determined so that an overall gain in each respective signal path corresponds to a volume parameter associated with the respective digital audio input signal.
16. 	The method according to claim 15, wherein the analogue gain is determined as whichever is smaller of: a summation of the one or more volume parameters; and a combination of the one or more digital audio input signals as multiplied by the respective volume parameters.
17. 	The method according to claim 16, wherein the one or more volume parameters are summed in a linear domain.
18. 	The method according to claim 15, wherein first and second digital audio input signals are received, and wherein the analogue gain is determined based on a comparison of the summation of the one or more volume parameters and a combination of the first and second digital audio input signals as multiplied by the volume parameters.
19. 	The method according to claim 18, wherein the combination comprises a summation of the first and second digital audio input signals as multiplied by the volume parameters.
20. 	The method according to claim 18, wherein the second digital audio input signal is intermittent, such that the analogue gain and a first digital gain applied to the first digital audio input signal are selected so as to compensate for the presence and absence of the second digital audio input signal.



Allowable Subject Matter
Claims 1-20 would be allowable once the nonstatutory obviousness-type double patenting rejection has been overcome and the following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the closest prior art of record, Morgan et al. (US Pub. 20180352328) discloses an apparatus for providing an output signal to an audio transducer, comprising:  one or more signal paths for receiving respective digital audio input signals, applying respective digital gains, and outputting respective amplified digital audio input signals; one or more inputs for receiving one or more volume parameters associated with the digital audio input signals; converter circuitry, coupled to the one or more signal paths, for converting the one or more amplified digital audio input signals into the analogue domain, and outputting an analogue audio input signal; and an analogue gain element, for applying an analogue gain to the analogue audio input signal and outputting the output signal.  
However, Morgan fails to teach the combination of an apparatus for providing an output signal to an audio transducer, comprising:  one or more signal paths for receiving respective digital audio input signals, applying respective digital gains, and outputting respective amplified digital audio input signals; one or more inputs, each input for receiving a volume parameter associated with a respective one of the one or more digital audio input signals; converter circuitry for converting the one or more amplified digital audio input signals into an analogue audio input signal; an analogue gain element, for applying an analogue gain to the analogue audio input signal to generate the output signal; and a control circuit, coupled to the one or more signal paths, operative to select the analogue gain based on a comparison of the respective volume parameters to the respective digital audio input signals as multiplied by the respective volume parameters, and to select the respective digital gains for each digital audio input signal so that an overall gain in each respective signal path corresponds to a volume parameter associated with the respective digital audio input signal.
Regarding independent claim 15, the closest prior art of record, Morgan discloses a method for providing an output signal to an audio transducer, comprising:  receiving one or more digital audio input signals, applying respective digital gains, and outputting respective amplified digital audio input signals; receiving one or more volume parameters associated with the digital audio input signals; converting the one or more amplified digital audio input signals into the analogue domain, and outputting an analogue audio input signal; and applying an analogue gain to the analogue audio input signal and outputting the output signal.  
However, Morgan fails to teach the combination of a method for providing an output signal to an audio transducer, comprising:  receiving one or more digital audio input signals, applying respective digital gains, and outputting respective amplified digital audio input signals; receiving one or more volume parameters, each volume parameter associated with a respective one of the digital audio input signals; converting the one or more amplified digital audio input signals into an analogue audio input signal; and applying an analogue gain to the analogue audio input signal to generate the output signal, wherein the analogue gain is determined based on a comparison of the respective volume parameters to the respective digital audio input signals as multiplied by the respective volume parameters, and wherein the respective digital gains for each digital audio input signal are determined so that an overall gain in each respective signal path corresponds to a volume parameter associated with the respective digital audio input signal.  The distinct features, as disclosed in independent claims 1 and 15 render the claims allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)270-7697.  The examiner can normally be reached on 9 AM - 5 PM, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL KIM/Primary Examiner, Art Unit 2654